DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 02-09-2022. Claims 1-49 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-09-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Null (Reg. No. 40,746) on 04-22-2022.
Claims 1-14, 16, 21, 23-26 and 28-32 are canceled; Claim 15 has been amended: 
1 -14. 	(Canceled) 

15. 	(Currently Amended) A method manufacturing a functionalized catalyst comprising at least one of a nanoparticle or a single-layer membrane electrode assembly, the method comprising: 
catalyzing a substrate with a metal oxide to form a catalyst comprising a metal, wherein the metal comprises at least one of Pt, Rh, Pd, Ag, Au, Ni, Os, Ir, Mn, Co, alloys thereof, oxides thereof, or mixtures thereof to provide a loaded catalyst; 
functionalizing the catalyzed substrate with a first charged functional group by covalently grafting the first charged functional group to the catalyzed substrate; 
adding an ionomer to the loaded functionalized catalyst; and 
modifying a surface charge of the substrate with a diazonium reaction. 

16. 	(Canceled) 
21. 	(Canceled) 
23-26. 	(Canceled) 
28-32. 	(Canceled) 

Please amend the brief description of the drawings to include the following: 
FIG. 15D shows voltage and current density data at 150 kPa 
FIG. 20 depicts a table of certain properties of two different catalysts 
FIG. 21 depicts TEM images of two CB-CL in combination with either SO3 or NH2 

Allowable Subject Matter
Claims 15, 17-20, 22, 27 and 33-49 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (US 2003/0013606) teaches a method for the production of electrocatalyst powders comprising catalyzing a substrate with a metal oxide, and functionalizing the catalyst substrate (paragraphs 118, 159, 256) but fails to teach or fairly suggest the functionalizing and modifying of the catalyst substrate with diazonium reaction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729